Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Reply filed on 06/30/2022 is hereby acknowledged.  Applicants arguments when taken together with the claims amendments have overcome the rejections of record.
REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§   1.801-1.809
Applicant has stated in the paper filed on 06/30/2022 referencing the specification that a deposit of seed of melon variety NUN 16058 will be made according to the criteria set forth in 1.801-1.809.  Therefore, no 35 USC 112a or 112b rejection has been maintained even though it is apparent that seed of said variety is essential to the claimed invention and that the deposit is necessary for enablement for the claimed invention.  Since the application is otherwise in condition for allowance except for the needed deposit, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with the requirement that the needed deposit along with the required statement be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.8099c)).
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.13(c) and 1.809(c), revised in Changes to the Time Period of Making Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notice of Allowability mailed on or after May 29. 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seed will result in ABANDONMENT of the application for failure to prosecute.  The deposit information in the specification and all claims that refer to the instant seed by name must be amended to include the deposit accession number.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
(1) The Accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and
(4) The name and address of the depository.  (See 37 CFR 1.809(d)).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest melon variety NUN 16058 MEM, or a melon variety with a similar genetic background and all the same phenotypic and morphological traits described in the specification.  The closest prior art, publicly available Caribbean Gold, is compared in the reference tables and differs in genetic background and at least blossom scar, fruit shape and rind texture, for example.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663